Citation Nr: 1202251	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  88-08 067	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine  


THE ISSUE

Entitlement to service connection for a claimed innocently acquired psychiatric disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from May 18, 1979 to June 25, 1979.

The case initially came to the Board of Veterans' Appeals from a rating decision in May 1986.  

This particular matter most recently is before the Board by Order of the United States Court of Appeals for Veterans Claims (Court) dated on April 10, 2007 that vacated a January 2006 decision as to the issue on appeal and remanded the case for additional action and development.   
  
The Veteran testified at a hearing held at the RO and later at a videoconference hearing in May 2003 before the undersigned Veterans Law Judge.  Copies of these hearing transcripts are of record.  



FINDINGS OF FACT

1.	The Veteran in this case served on active duty from May 18, 1979 to June 25, 1979.

2.	On December 21, 2011, prior to promulgation of a decision, the Board was notified by the RO that the Veteran had died on November [redacted], 2011.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant in this case died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  

Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated.    



ORDER

The appeal is dismissed.



		
STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


